Citation Nr: 0328060	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  96-37 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right heel 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983, and from February 1985 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claims.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  In the instant case, the 
veteran filed the claim that is the subject of this appeal 
before the enactment of VCAA.  

The RO decision that is the subject of all of the issues 
currently on appeal was entered prior to November 2000.  As 
the caselaw relating to the applicability of VCAA to claims 
filed prior to its enactment has been somewhat inconsistent, 
the relevant law is summarized below.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

In the instant case, the Board finds that a remand is 
required in order to comply with the VCAA's duties to notify 
and assist.

The veteran contends, in essence, that his bilateral hip and 
right heel disorders began during active service.  He 
maintains that he had no such problems prior to going on 
active duty.

The veteran's service medical records reflect that he was 
noted to have mild pes planus on his January 1979 enlistment 
examination.  No other disability was noted with respect to 
his feet and/or hips.  His feet and lower extremities were 
subsequently evaluated as normal on service examinations 
conducted in May 1979, May 1980, November 1981, September 
1982, November 1984, October 1985, October 1986, and February 
1989.  On concurrent Reports of Medical History, he indicated 
that he had not experienced swollen or painful joints, cramps 
in his legs, or foot trouble.  

In February 1979 and August 1980, the veteran was treated for 
right ankle problems.  Thereafter, in February 1985, he was 
treated for a blister on his right heal.  Records from May 
1989 note that he complained of pain and swelling in his 
right great toe.  However, X-rays were negative, and the 
examiner doubted that the veteran had gout.  Subsequent 
records from June 1989 note that he complained of an aching 
feeling in his legs.  Records from 1990 show treatment for 
complaints of right knee pain, as well as complaints of left 
hip and thigh pain.  In October 1990, he was evaluated for 
his right knee problems and complaints of hip pain.  On 
examination, his stance and gait were found to be normal.  
The veteran's range of motion for the right hip were found to 
be mildly decreased in abduction, but this did not result in 
pain.  X-rays showed mild arthritis of the right knee, but 
the hip and pelvis were found to be normal.

On a November 1990 service examination, the veteran's feet 
and lower extremities were evaluated as normal.  However, on 
a concurrent Report of Medical History, he indicated for the 
first time that he had experienced swollen or painful joints, 
as well as cramps in his legs.  These complaints were 
attributed to his right knee, as well as cramps in his right 
lower extremity secondary to the knee.  He continued to 
indicate that he had not experienced foot trouble.  

The veteran's post-service medical records reflect that he 
was treated on various occasions in 1995 and 1996 for 
complaints of knee and hip pain, as well as complaints of 
numbness in both hands and feet.  Further, records dated in 
January 1996 reflect, in part, that he complained of right 
heel pain of 8 years duration.  X-rays conducted in June 1996 
revealed normal right and left ankles.

In November 1996, the veteran underwent a VA orthopedic 
examination, at which he complained, in part, of bilateral 
hip pain, and that he had an 8 year history of hip, low back, 
and left ankle pain.  On examination, he was found to have 
normal range of motion of all joints.  X-rays of the hip 
revealed small acetabular spurs bilateral of the superior 
acetabular rim.  X-rays were otherwise negative.  No 
pertinent findings appear to have been made regarding the 
right heel.  

No competent medical evidence appears to be of record after 
December 1996.  In July 1997, the VA Medical Center (VAMC) 
indicated they had no additional outpatient treatment records 
from the veteran since January 1997, and that his 
appointments were cancelled or "no show."

In summary, a review of the competent medical evidence 
indicates the veteran was treated for right foot and 
bilateral hip problems during active service.  The record 
also indicates that such problems may be secondary to his 
service-connected right knee disability.  However, it is not 
clear from the record whether he currently has a chronic 
disability of the hips and/or the right heel, nor whether 
such disabilities are causally related to his active service, 
to include as secondary to the service-connected right knee 
disability.  

Under the VCAA, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that additional 
development is necessary in the instant case, to include a 
competent medical examination which specifically addresses 
the nature and etiology of any bilateral hip and/or right 
heel disability that is currently present.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

As an additional matter, the Board notes that the Court 
emphasized in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), that the VCAA's statutory and regulatory provisions 
regarding the duty to notify required that VA specifically 
inform a claimant of what he or she must show to prevail in 
his or her claim, what information and evidence the claimant 
was responsible for, and what evidence VA must secure.  The 
Court further held that failure to provide such notice was 
remandable error.  Here, the record reflects that such 
notification was sent to the veteran in November 2002.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held invalid the provisions of 
38 C.F.R. § 3.159(b)(1) which allowed a decision to be made 
before the one year period for submitting new evidence had 
expired with the proviso that if the information or evidence 
was subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  As such was 
the case with the November 2002 correspondence, the Board 
believes the veteran should be provided with notification 
which is in accord with the Federal Circuit's holding in the 
PVA case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have evaluated or treated the veteran 
for a hip or right heel disorder since 
December 1996.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a complete VA 
orthopedic examination by a qualified 
clinician in order to fully assess the 
current nature and etiology of any 
bilateral hip and right heel disability 
that may be present.  The claims folder 
should be made available to the examiner 
for review before the examination.  

For any current hip or right heel 
disability found to be present, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
that such disability had its onset in 
service, is causally linked to any 
incident of service, or was caused or 
aggravated (worsening of underlying 
condition versus a temporary flare-up of 
symptoms) by the service-connected right 
knee disability.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA examination report to 
ensure that it is responsive to and in 
compliance with this remand, and if not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
on the merits, in light of any additional 
evidence added to the records assembled 
for appellate review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the May 2003 SSOC, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




